DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11 August 2022 has been entered.  Claims 1 – 20 remain pending in the application.  Claims 15 – 20 were previously withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Groll ‘895 (US 2017/0157895 A1) in view of Groll ‘405 (US 2015/0313405 A1).
	Regarding claim 1, Groll ‘895 discloses cookware made from a bonded multi-layer blank assembly (“cookware” made from a “multi-layer bonded composite wall structure”: e.g. Fig. 1 – 7; ¶¶ [0007] – [0082]), the cookware comprising: 
	a first metal layer (“upper plate” forming an “inner metal layer”, e.g. “upper plate” 4, 4’, 4’’: e.g. Fig. 1 – 7; ¶¶ [0008] – [0014], [0032], [0033], [0037], [0039], [0044] – [0046], [0050] – [0052], [0056], [0058], [0063], [0066] – [0068], [0070], [0072], [0076], [0079], [0080]); 
	a second metal layer having a plurality of spaced-apart posts monolithically formed therewith, the plurality of spaced-apart posts protruding from a bottom surface of a cavity defined on the second metal layer (“intermediate metal element”, “metal core plate”, e.g. “metal core plate” 14, 14a, 14b, 14’’: e.g. Fig. 1 – 7; ¶¶ [0008] – [0010], [0013], [0033], [0034], [0037] – [0040], [0042], [0044] – [0046], [0051] – [0054], [0059], [0063], [0079], [0081], [0082]); and 
	a perforated graphite layer having a plurality of spaced-apart holes formed therethrough, wherein the perforated graphite layer is positioned within the cavity of the second metal layer such that the plurality of spaced-apart posts extend through the plurality of spaced-apart holes, and wherein the second metal layer is metallurgically bonded to the first metal layer at least via the plurality of spaced-apart posts (“perforated graphite plate” having “spaced-apart holes”, a portion of the “intermediate metal element”/“metal core plate” extending through the “spaced-apart holes” to metallurgically bond with the “upper plate”, e.g. “perforated graphite plate” 10, 10a, 10b with “holes” 12: e.g. Fig. 1; ¶¶ [0008] – [0014], [0033] – [0040], [0042], [0044] – [0047], [0051], [0055], [0060] – [0063], [0065], [0066], [0069], [0073] – [0076], [0078] – [0082]).
	With respect to Groll ‘895 disclosing the second metal layer having the cavity, the examiner observes the following:
	First, Groll ‘895’s cookware is, e.g., a frying pan formed by shaping the multi-layer blank assembly as a unit therefore comprises a cavity as a result of, e.g., a frying pan shape where the spaced-apart posts are provided in a “bottom portion” thereof (e.g. Fig. 4; ¶¶ [0010], [0012], [0019], [0034], [0042]).
	Second, Groll ‘895 discloses perforated graphite layer has a diameter smaller than either of the first or second metal layers such that the first and second metal layers metallurgically bond to one another through holes in the perforated graphite layer whereby the perforated graphite member is embedded in the second metal layer (e.g. Fig. 1 – 7; Fig. 3 in particular demonstrates the embedding; ¶¶ [0010], [0012], [0034], [0038]).
	Accordingly, Groll ‘895 discloses a second metal layer having a cavity as claimed.
	Although Groll ‘895 is not specific as to the perforated graphite layer having a thickness of at least 0.010 in. (0.254 mm), this feature would have been obvious in view of Groll ‘405.
	Groll ‘405 discloses cookware made from a bonded multi-layer blank assembly (“cookware” made from a “bonded, multi-layer composite”: e.g. Fig. 1 – 8; ¶¶ [0007] – [0030]), the cookware comprising: 
	a first metal layer (“upper layer”, e.g. “upper disc” 4: e.g. Fig. 1 – 8; ¶¶ [0007], [0011], [0022], [0026], [0030]); 
	a second metal layer having a plurality of spaced-apart posts protruding from a surface of the second metal layer (“lower layer” with aluminum plugs or pins thereon, e.g. “lower disc” 8 with “pin” or “plug” 32: e.g. Fig. 1 – 8; ¶¶ [0007], [0011], [0012], [0022], [0026], [0030]); and 
	a perforated graphite layer having a thickness of, e.g., about 0.040 inches (1.016 mm) and a plurality of spaced-apart holes formed therethrough, wherein the perforated graphite layer is positioned within the cavity of the second metal layer such that the plurality of spaced-apart posts extend through the plurality of spaced-apart holes, and wherein the second metal layer is metallurgically bonded to the first metal layer at least via the plurality of spaced-apart posts (“graphite disc” with holes accommodating the plugs or pins, e.g. “graphite disc” 6’: e.g. Fig. 1 – 8; ¶¶ [0007], [0008], [0010], [0012], [0029], [0030]).
	Groll ‘405 states a perforated graphite layer of the above thickness is useful for radial transmission of thermal energy and therefore avoid high heat transmission to a cooking surface (e.g. ¶ [0029]).  Groll ‘895 states such a function avoids hot spots (e.g. ¶ [0036]), which one of ordinary skill in the art would have understood to mean that the risk of burning food cooked with the cookware is reduced.
	Therefore, in order to successfully form cookware which avoids hot spots, it would have been obvious to employ a thickness of, e.g., about 0.040 inches as Groll ‘405 discloses for Groll ‘895’s perforated graphite layer.
	While Groll ‘895 discloses thicknesses of a perforated graphite layer between 0.0010 in. and 0.0050 in. (e.g. ¶¶ [0010], [0012], [0034], [0055], [0069]), the examiner observes Groll ‘895 does not explicitly require such a thickness to be used, and in particular Groll ‘895 states in the cited passages such thicknesses are exemplary.  Therefore, the fact Groll ‘405 discloses a different thickness which achieves the same effects is not considered a teaching away.
	Regarding claim 2, in addition to the limitations of claim 1, Groll ‘895 discloses a surface of the second metal layer surrounding the cavity is metallurgically bonded to the first metal layer (e.g. Fig. 1 – 8; ¶¶ [0010], [0012], [0034], [0038]).
	Regarding claim 3, in addition to the limitations of claim 1, Groll ‘895 discloses a depth of the cavity is the same as the thickness of the perforated graphite layer (per the discussion of what a cavity is in the 35 U.S.C. 103 rejection of claim 1 with respect to an embedded perforated graphite layer) or larger than the thickness of the perforated graphite layer (per the discussion of what a cavity is in the 35 U.S.C. 103 rejection of claim 1 with respect to the cookware as a whole).
	Regarding claim 4, in addition to the limitations of claim 1, Groll ‘895 discloses the plurality of spaced-apart posts have, e.g., a circular cross-section (as suggested by the spaced-apart holes being defined by a diameter: e.g. ¶¶ [0010], [0012], [0035], [0062], [0075]).
	Regarding claim 5, in addition to the limitations of claim 1, Groll ‘895 discloses the perforated graphite layer is made from anisotropic graphite (pyrolytic graphite which transmits thermal energy radially rather than axially: e.g. ¶ [0036]).
	Regarding claim 6, in addition to the limitations of claim 1, Groll ‘895 discloses the first metal layer is made of aluminum (e.g. ¶¶ [0012], [0046], [0067]).
	Regarding claim 7, in addition to the limitations of claim 1, Groll ‘895 discloses the first metal layer is made of stainless steel (e.g. ¶¶ [0010], [0012], [0032], [0045], [0056], [0070]).
	Regarding claim 8, in addition to the limitations of claim 1, Groll ‘895 discloses the second metal layer is made of aluminum (e.g. ¶¶ [0010], [0038], [0046], [0053]).
	Regarding claim 9, in addition to the limitations of claim 1, Groll ‘895 discloses the cookware further comprises a third metal layer metallurgically bonded to a planar side of the second metal layer opposite the cavity (“lower plate” forming “outer metal layer”, e.g. “lower plate” 8, 8’: e.g. Fig. 1 – 7; ¶¶ [0008] – [0014], [0032] – [0034], [0037] – [0040], [0042], [0044] – [0046]).
	Regarding claim 10, in addition to the limitations of claim 9, Groll ‘895 discloses the third metal layer is made of stainless steel (e.g. ¶¶ [0010], [0012], [0032]).
	Regarding claim 11, in addition to the limitations of claim 9, Groll ‘895 discloses the second metal layer comprises an outer metal layer and a central metal layer received within a central opening of the outer metal layer, and wherein the cavity is provided on the central metal layer (e.g. Fig. 5; ¶ [0044]).
	Regarding claim 12, in addition to the limitations of claim 11, Groll ‘895 discloses the outer metal layer is thinner than the central metal layer (“lower plate” thickness of “about 0.015 to 0.03 inches” versus “metal core plate” thickness of “about 0.032 to 0.040 inches”: e.g. ¶¶ [0032], [0038], [0054], [0057], [0068], [0071]).
	Regarding claim 13, in addition to the limitations of claim 9, Groll ‘895 discloses the first metal layer comprises a first sub-layer made of aluminum (e.g. Fig. 5; ¶¶ [0010], [0038], [0046], [0053]) and a second sub-layer made of stainless steel (e.g. Fig. 5; ¶¶ [0010], [0012], [0032], [0045], [0056], [0070]).
	More specifically, the second sub-layer corresponds to the “upper plate” 4 in Groll ‘895’s Fig. 5, and the first sub-layer corresponds to the “metal core plate” 14 most adjacent thereto, such that a lower “metal core plate” 14 corresponds to the second metal layer.
	Regarding claim 14, in addition to the limitations of claim 13, Groll ‘895 discloses the second metal layer is metallurgically bonded to the first sub-layer of the first metal layer (e.g. ¶ [0044]).

Response to Arguments
Applicant’s arguments, see pp. 6 – 10, filed 11 August 2022, with respect to the rejections under 35 U.S.C. 102 in view of Groll ‘405 have been fully considered and are persuasive.  These rejections have been withdrawn. 
	Applicant's arguments, see pp. 6 – 10, filed 11 August 2022, with respect to the rejections of claims 1 – 14 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  
	Applicant asserts Groll ‘895 is limited to graphite layers having a thickness from 0.0010 to 0.0050 inches so that aluminum layers can be extruded through holes in a graphite layer during a solid state bonding process.  Applicant further asserts increasing the thickness of the thin graphite layer, e.g. to a thickness as Groll ‘405 describes, would prevent extrusion of aluminum layers through the thin graphite layer and thus prevent a metallurgical bond from being formed.
	The examiner respectfully disagrees.
	While Groll ‘895 may disclose graphite layer thicknesses of 0.0010 to 0.0050 inches (e.g. ¶¶ [0010], [0012], [0034], [0055], [0069]), Groll ‘895 does not explicitly limit the graphite layer to this thickness range.  Paragraph 0034 of Groll ‘895 even states “in some examples, the perforated graphite plate 10 is about 0.0010 – 0.0050 inches.” This does not limit it to such a range and only identifies it as exemplary. Furthermore, because the core plate itself may be about 0.032 – 0.040 inches [0038], and because the core plate is intended to bond with the upper metal disc, it follows that the perforated graphite plate can be sized up to 0.04 inches; there is no teaching away in Groll ‘895 with respect to larger thicknesses. Accordingly, other thicknesses may be used so long as bonding occurs between the metal layers. To this end, Groll ‘405 discloses a thickness of about 0.040 inches may be used for a graphite layer in order to attain effective radial-direction heat transfer without creating hot spots.  
	Furthermore, while Groll ‘405 discloses a means to provide a bond between the first and second metal layers, notably a pin or plug 32 inserted into holes in the graphite layer, which may alleviate any issues with the extrusion Groll ‘895 discloses, Groll ‘895 discloses a metallurgical bond between similar materials is one free of voids or discontinuities (e.g. ¶[0030]).  In the case of Groll ‘895’s aluminum second metal layer (e.g. ¶¶ [0010], [0038], [0046], [0053]) and Groll ‘405’s aluminum pins, the examiner finds the use of pins as Groll ‘405 discloses would not have taught away from the “monolithically formed” limitation.
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  
	The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  See MPEP § 2113, I.
	In light of Groll ‘895’s description of the structure of a metallurgical bond and the sameness of the materials Groll ‘895 discloses with respect to Groll ‘405, the examiner finds the structure if adding pins subsequent to forming metal layers is the same as a monolithic one.
	Moreover, Groll ‘895 (e.g. ¶¶ [0029], [0040]) and Groll ‘405 (e.g. ¶¶ [0007], [0024]) disclose the same conditions for successfully performing metallurgical bonding.  Therefore, it would have been understood that the potential for crushing as Applicant asserts would occur to extrude metal layers through perforations in a graphite layer is resolved by the methods Groll ‘895 and Groll ‘405 disclose.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783